Name: Commission Regulation (EEC) No 1686/81 of 24 June 1981 amending the Annex to Regulation (EEC) No 532/75 concerning the recovery on exportation of aids granted in respect of skimmed-milk powder for use as feed and in respect of skimmed milk processed into compound feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 169/ 16 26 . 6 . 81Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1686/81 of 24 June 1981 amending the Annex to Regulation (EEC) No 532/75 concerning the recovery on exportation of aids granted in respect of skimmed-milk powder for use as feed and in respect of skimmed milk processed into compound feedingstuffs powder payable with effect from 1 May 1981 ; whereas it is , however, necessary to ensure that the new amounts chargeable are not levied on products in respect of which no aid or aid at the previous lower rate was paid ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( J ), as last amended by the Act of Accession of Greece, and in particular Article 10 (3) thereof, Whereas the second subparagraph of Article 2 ( 1 ) of Council Regulation (EEC) No 986/68 (2), as last amended by Regulation (EEC) No 855/81 (3) provides that where skimmed milk or skimmed-milk powder is exported in the form of denatured skimmed-milk powder or compound feedingstuffs any aid paid out in respect thereof is to be recovered ; whereas to that end an amount equal to the amount of the aid is to be charged at the time of exportation ; whereas the amounts to be so charged and the administrative procedure to be followed in such case were fixed by Commission Regulation (EEC) No 532/75 (4), as last amended by Regulation (EEC) No 1 1 63/80 (5 ) ; Whereas the amounts to be recovered should be brought into line with the aid for the skimmed-milk 1 . With effect from 1 July 1981 the Annex to Regu ­ lation (EEC) No 532/75 is replaced by the Annex to this Regulation . 2 . However in the case of skimmed-milk powder in respect of which proof is furnished that only the aid at the rate operative before 1 May 1981 has been paid, the amounts to be collected shall be the amounts chargeable before that date . Article 2 This Regulation shall enter into force on 1 July 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 June 1981 . For the Commission The President Gaston THORN ( 1 ) OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 169, 18 . 7. 1968, p. 4. (3) OJ No L 90, 4 . 4. 1981 , p . 15 . (4 ) OJ No L 56, 3 . 3 . 1975, p. 20 . (5 ) OJ No L 118 , 9 . 5 . 1980 , p . 27 . 26. 6 . 81 Official Journal of the European Communities No L 169/ 17 ANNEX CCT heading No Description Amount to be charged (ECU/ 100 kg) ex 04.02 A II ex 04.02 B I 54-60 23.07 Milk in powder or granules (with or without added sugar) of a fat content not exceeding 1 1 % by weight, denatured in accordance with the provisions of Article 2 of Regulation (EEC) No 990/72 Sweetened forage ; other preparations of a kind used in animal feeding : B. Other, containing starch, glucose, or glucose syrup falling within subheadings 17.02 B and 17.05 B and milk products : I. Containing starch or glucose syrup : a) Containing no starch or containing 10 % or less by weight of starch : ex 1 . Containing less than 1 0 % by weight of milk products : aa) Containing no milk powder (*) bb) Containing less than 10 % by weight of milk powder (*) 2. Containing 10 % or more but less than 50 % by weight of milk products : 5-04 aa) Containing no milk powder (*) bb) Containing : ( 11 ) less than 30 % (22) not less than 30 % by weight of milk powder (*) 16-24 27-44 23.07 B I b 3 . Containing 50 % or more but less than 75 % by weight of milk products : aa) Containing no milk powder (*) bb) Containing : (1 1 ) less than 30 % (22) not less than 30 % but less than 40 % (33) not less than 40 % but less than 50 % (44) not less than 50 % but less than 60 % (55) not less than 60 % but less than 70 % 16-24 19-60 25-20 30-80 36-40 40-60(66) not less than 70 % by weight of milk powder f) 4. Containing 75 % or more by weight of milk products : aa) Containing no milk powder f) bb) Containing : ( 11 ) less than 30 % (22) not less than 30 % but less than 40 % (33) not less than 40 % but less than 50 % (44) not less than 50 % but less than 60 % (55) not less than 60 % but less than 70 % (66) not less than 70 % but less than 75 % (77) not less than 75 % but less than 80 % 16-24 19-60 25-20 30-80 36-40 40-60 43-40 47-60(88) not less than 80 % by weight of milk powder f) No L 169/ 18 Official Journal of the European Communities 26 . 6 . 81 CCT heading No Description Amount to be charged (ECU/ 1 00 kg) 23.07 B I b) (cont'd) b) Containing more than 10 % but not more than 30 % by weight of starch : ex 1 . Containing less than 10 % by weight of milk products : aa) Containing no milk powder (*)  bb) Containing less than 1 0 % by weight of milk powder (*) 504 2. Containing 10 % or more but less than 50 % by weight of milk products : aa) Containing no milk powder (*)  bb) Containing : ( 11 ) less than 30 % (22) not less than 30 % by weight of milk powder (*) 16-24 27-44 3 . Containing 50 % or more by weight of milk products : aa) Containing no milk powder Q  bb) Containing : ( 11 ) less than 60 % (22) not less than 60 % by weight of milk powder Q 30-80 44-80 c) Containing more than 30 % by weight of starch : ex 1 . Containing less than 1 0 % by weight of milk products : aa) Containing no milk powder Q  bb) Containing less than 10 % by weight of milk powder (*) 5-04 2. Containing 10 % or more but less than 50 % by weight of milk products : aa) Containing no milk powder Q  bb) Containing : (1 1 ) less than 30 % (22) not less than 30 % by weight of milk powder (*) 16-24 27-44 3 . Containing 50 % or more by weight of milk products : aa) Containing no milk powder Q  bb) Containing : ( 11 ) less than 60 % (22) not less than 60 % by weight of milk powder Q 30-80 36-40 II . Containing no starch or glucose syrup, but containing milk products : a) Containing no milk powder (*)  b) Other 47-60 (*) For the purposes of this Regulation, 'milk powder means a product falling within subheading 04.02 A II b) 1 or 04.02 A II b) 2, having a fat content, by weight, not exceeding 11 % .